             Case 1:20-cv-06850-LGS Document 10 Filed 10/29/20 Page 1 of 1

                    Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

  60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
  New York, New York 10165                                                                  Facsimile: (212) 317-1620
  _________

  cerrington@faillacelaw.com

                                                                         October 28, 2020

  VIA ECF
  Honorable Lorna G. Schofield.
  United States District Judge
  Daniel Patrick Moynihan
  United States Courthouse
  40 Foley Square
  New York, NY 10007

                    Re:      Maldonado et al v. Taverna Kyclades 1st Ave et al; 20-cv-06850-LGS


  Your Honor,

         This firm represents the Plaintiffs in the above-referenced matter and writes with regard
  to the Initial Conference scheduled for November 5, 2020. Plaintiffs respectfully request an
  adjournment of the Initial Conference until a date after December 13, 2020. The reason for this
  request is that the Plaintiffs are still in the process of serving Defendants. The date requested
  represents twenty-one days after Plaintiffs’ time to serve pursuant to Fed. R. Civ. P. 4(m), giving
  Defendants time to answer. This is the first request of its kind.

           We thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,

                                                       /s/Clela Errington
                                                       Clela A. Errington, Esq.
                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                       Attorneys for the Plaintiffs


The application is GRANTED in part. The conference scheduled for November 5, 2020,
at 11:00 a.m., is adjourned to December 3, 2020, at 11:00 a.m., on the following
conference call line: 888-363-4749, access code: 558-3333. The time of the
conference is approximate but the parties shall be ready to proceed by that time.

Dated: October 29, 2020
       New York, New York




                             Certified as a minority-owned business in the State of New York
